Case: 19-13218     Date Filed: 08/28/2020   Page: 1 of 3



                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 19-13218
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 0:98-cr-06155-KMM-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,
                                        versus

CRAIG FRAZIER,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (August 28, 2020)

Before WILSON, BRANCH, and GRANT, Circuit Judges.

PER CURIAM:

      This is a First Step Act case. In 1999, Craig Frazier pled guilty to one count

of conspiracy to distribute a detectable amount of crack cocaine, in violation of 21
                Case: 19-13218        Date Filed: 08/28/2020      Page: 2 of 3



U.S.C. §§ 841(a)(1) and 846. He stipulated in his plea agreement that he was

responsible for more than 1.5 kilograms of cocaine base. The district court

sentenced him to 360 months’ imprisonment—the low end of his guideline

range—and five years of supervised release. Twenty years later, Frazier moved to

reduce his sentence under the First Step Act of 2018. The district court denied his

motion. Though the court held that Frazier qualified for a reduction, it declined to

exercise its discretion to reduce his sentence after considering the sentencing

factors listed in 18 U.S.C. § 3553(a). This is Frazier’s appeal.

       The parties agree that Frazier is eligible for a reduction under the framework

described in United States v. Jones, 962 F.3d 1290 (11th Cir. 2020). The only

question is whether the district court abused its discretion in denying a reduction.1

We hold that it did not.

       A district court has wide discretion to grant or deny a motion to reduce a

sentence under the First Step Act. See id. at 1304. In making its decision, the

court may consider the 18 U.S.C. § 3553(a) factors. See id. at 1304. Under §

3553(a), a district court’s sentence must be sufficient, but not greater than

necessary, to achieve the goals of sentencing. 18 U.S.C. § 3553(a). The court




1
  Frazier also claims that the court committed legal error under Apprendi v. New Jersey, 530 U.S.
466 (2000), by failing to reconsider the drug-quantity stipulation in his plea agreement. We
rejected this argument in United States v. Jones, 962 F.3d 1290, 1302 (11th Cir. 2020). Frazier
cannot use Apprendi “to redefine his offense for purposes of a First Step Act motion.” Id.
                                                2
               Case: 19-13218     Date Filed: 08/28/2020   Page: 3 of 3



should consider, among other things, the nature and circumstances of the offense

and the history and characteristics of the defendant. See id. § 3553(a)(1). It should

also consider whether the sentence “reflect[s] the seriousness of the offense,”

“promote[s] respect for the law,” “provide[s] just punishment for the offense,”

“afford[s] adequate deterrence,” and “protect[s] the public from further crimes.”

Id. § 3553(a)(2). The weight given to any § 3553(a) factor is “committed to the

sound discretion of the district court.” United States v. Croteau, 819 F.3d 1293,

1309 (11th Cir. 2016).

      The district court here considered the § 3553(a) factors, noting that Frazier

was a career offender with a prior attempted murder conviction, a major narcotic

distributor, the head of a drug-trafficking organization, and had murdered a fifteen-

year-old boy. Given these circumstances, the court fairly concluded that Frazier’s

current sentence was sufficient, but not greater than necessary, “to reflect the

seriousness of the instant offense, promote respect for the rule of law, afford

adequate deterrence, and protect the public from further crimes.” See Doc. 510 at

3; see also 18 U.S.C § 3553(a); Croteau, 819 F.3d at 1309.

      AFFIRMED.




                                          3